Warehouse Lease Contract


Party A: Weifang Lishengyuan Pharmaceutical Franchises Co., Ltd.
Party B：Shandong Hua Wei Pharmaceutical Co., Ltd.


In accordance with the regulations of the Economic Contract Law of the People’s
Republic of China and relevant regulations, Party A and Party B reached this
Contract with regards to that Party B leases the warehouse of Party A through
friendly negotiation.


Article 1: Lease term
Lease term: from July 1, 2011 to June 30, 2014.


Article 2: Location and area of warehouse:
1.
Locations: No. 7 Warehouse, No. 3399 Zhuangjian Road, Kuiwen District, Weifang
City

2.
Area: Party A leases the warehouse of Party B with the area of 10,602 square
meters (attached with the warehouse plan), and the warehouse is used for
logistics operation.



Article 3: Charging standard, settlement method and invoice issuing:
1.
Charging standard: RMB 1.26 million for the first year, and increasing 5% for
each year thereafter.

2.
Settlement method: Settle in half year; pay half of the rent by Party B to Party
A before July 1 of each year; pay the rest rent by Party B to Party A before
Jan. 1 of each year.

3.
After Party A receiving the rent, it shall issue the invoice approved by the
taxation institute.



Article 4: Rights and obligations
1.
Party A’s warehouse shall comply with the standards like rain protection, damp
protection and firmness; Party A shall provide the necessary firefighting and
water & electricity facilities, to guarantee the normal use of Party B.

2.
Party A shall provide the maintenance and keeping of the warehouse, to guarantee
that the warehouse complies with the using standard of Party B during the lease
term.

3.
Party B shall arrange the personnel on duty to guarantee the safety of the
warehouse.

4.
If Party B causes that the warehouse has the accidents (such as fire, flood and
pilferage), Party A will be exempted from the responsibilities, and if Party A
causes the above damages, it shall pay the compensation to Party B according to
the standard amount of market selling price; as for the losses caused by other
reasons, Party B shall investigate the responsibilities in accordance with the
relevant state laws and regulations.

5.
During the lease term, if Party A takes back the warehouse and makes it for
other purpose, it shall notify Party B in advance of three months, and Party A
shall assume the fees increased from warehousing transfer and pay the liquidated
damages of RMB 50,000 to Party B; if Party B doesn’t need the warehouse, it
shall notify Party A in advance of three years, and Party B shall assume the
rent of Party A caused by this, and Party B shall pay the liquidated damages of
RMB 50,000 to Party B.


 
 

--------------------------------------------------------------------------------

 

6.
The right of Party B’s goods and equipment stored in Party A’s warehouse belongs
to Party B. If Party A has the dispute with other creditor, Party A shall show
the contract and state that it does not possess the ownership of the goods and
equipment.

7.
The actual using area of the warehouse provided by Party A shall be confirmed by
both parties and it shall attach the building plan of the warehouse. If the
actual area is less than the area listed in the Agreement, the rent shall be
charged according to the actual area confirmed by both parties.

8.
Without permission of Party B, Party A shall not enter the warehouse
arbitrarily.

9.
During the lease term, Party B shall not change the internal structure of the
warehouse. The ground of Party A’s warehouse is made of quartz and the price is
higher, so Party B shall notify its employees and people entering the warehouse
not to damage the ground and wall intentionally or unwittingly; if it is
damaged, Party B shall compensate for all losses. The normal aging and abrasion
of the ground is not within the compensation range. Party B’s employees shall
not damage all facilities within the warehouse intentionally or unwittingly; if
it is damaged, Party B shall compensate for all losses and repair. The operation
fee like water, electricity, heating and communication cost shall be assumed by
Party B.



Article 5: Liability for breach of contract
1.
If Party B fails to pay rent timely, it shall pay overdue rent, and pay the late
fee according to the ratio of 2/1,000 every day.

If the house project is damaged and the safe accident occurs due to improper
usage, Party B shall be responsible for repairing and compensating for loss.


Article 6: Others
1.
If the contract expires, both parties shall negotiate matters on agreement
renewal or change one month in advance. Under the same conditions, Party B has
the priority to continue to lease.

2.
Matters unmentioned here shall be signed the supplementary agreement by both
parties additionally through negotiation in accordance with the state relevant
laws and administrative regulations. The supplementary agreement has equal
effect with the Agreement after being signed and sealed. Dispute aroused shall
be solved by both parties through negotiation; if the negotiation fails, it
shall be solved by the People’s Court of the jurisdiction of Party A.

3.
The Agreement has two copies, with Party A and Party B holding one respectively;
it shall take effect after being signed and sealed by both parties.



Article 7: Attachment
1.
Copy of Party A’s certificate of house property right (affix with official seal)

2.
Copy of certificate of land ownership (affix with official seal)

3.
Building plan of the leased warehouse.



Party A (seal): Weifang Lishengyuan Pharmaceutical Franchises Co., Ltd.
Representative: Liu Peng


Party B (seal): Shandong Hua Wei Pharmaceutical Co., Ltd.
Representative: Li Chongqing

 
 

--------------------------------------------------------------------------------

 


July 1, 2011
G.Y. (2009) No. 124
Land use right owner
Weifang Lishengyuan Pharmaceutical Franchises Co., Ltd.
Location
West of Zhuangjian Road and south of Fenghuang Street
Parcel No.
0711013
Drawing No.
4055.95-496.70
Land type (purpose)
Industry
Price
RMB 7,022,400
Category of use right
Transfer
Termination date
July 11, 2059
Area of use right
20,900m2
Including
Independent area
20,900m2
Sharing area
/



In accordance with the laws and regulations of the Constitution of the People's
Republic of China, the Land Administration Law of the People's Republic of China
and the Law of the People's Republic of China on Administration of the Urban
Real Estate, in order to protect the legal rights and interests of the land use
right owner, this is to certify that the land right listed in the certificate
applied for registration by the land use right owner is approved for registering
through examination.


The People’s Government of Weifang City (Seal)
Nov.24, 2009                        

 
 

--------------------------------------------------------------------------------

 


[ex10-8pg4.jpg]


 
 

--------------------------------------------------------------------------------

 


[ex10-8pg5.jpg]

Drawing date: July 2009
1:1200
Drew by: Du Xia
Shandong Fangyuan Geographical Information Engineering Co., Ltd.
Checked by: Li Cun



Supervision authority of the certificate
Land Certificate Management Seal of Ministry of Land and Resources of the
People's Republic of China
No.: 014476450


Weifang Municipal Land and Resources Bureau (2)


 
 

--------------------------------------------------------------------------------

 


 
Building Permit of the People’s Republic of China
 
J.Z.No.37 07002011K0006
 
In accordance with the regulations of Article 41 of Law of the People's Republic
of China on Urban and Rural Planning, the project complies with the requirements
of urban and rural planning, thus is certified.
 
Issued by: Weifang Planning Bureau
 
Date: April 28, 201
 



C No.: 0001772    
Construction unit (individual)
Weifang Lishengyuan Pharmaceutical Franchises Co., Ltd.
Construction project
No. 7 Pharmaceutical Storing Project Warehouse, South Industrial Park, Kuiwen
District
Construction location
West of Zhuangjian Road and south of Fenghuang Street
Construction scale
Total building area of 10602.52 m2
Attached drawing and attachment name



Notes:
1.
This certificate is legally certified by the responsible organ of urban and
rural planning, and the project complies with the legal certificate of urban and
rural planning requirements.

2.
If it doesn’t obtain the certificate or construct with the regulations, which
will be deemed as illegal construction.

3.
Without the permission of the issuing organ, the regulations of this certificate
shall not be changed.

4.
The responsible organ of urban and rural planning has right to check this
certificate legally, and the construction unit has the responsibility to submit
for check.

5.
The attached drawing and attachments are affirmed by the issuing organ, with the
same legal effect of this certificate.


 
 

--------------------------------------------------------------------------------

 


[ex10-8pg8a.jpg]


Warehouse address: Warehouse. Pharmaceutical Logistics Park, Economic
Development Zone, Weifang City
Warehouse area: 5063.5 m2 (normal temperature house)               Length:
106.6m   Width: 47.5m


[ex10-8pg8b.jpg]


Total area of the warehouse: 15005.2 m2, including the area of cooling house of
7591.8m2, area of normal temperature house of 7315.0 m2 and the area of
refrigeration house of 98.4 m2

 
 

--------------------------------------------------------------------------------

 


[ex10-8pg9.jpg]
 
 
 

--------------------------------------------------------------------------------

 